Citation Nr: 1233456	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  99-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, C. F.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  He also had a period of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, in pertinent part, determined that new and material evidence had not been submitted to reopen the previously denied claim for lumbar strain.  

The matter was previously before the Board in November 2006.  At that time, the Board determined that new and material evidence had been submitted sufficient to reopen the claim.  The de novo claim for benefits was remanded to the RO for further development and adjudication.    The claim was again remanded by the Board in July 2009 and May 2011.  Development having been completed, the matter has been returned to the Board and is now ready for appellate disposition.

The Veteran presented testimony before the RO in July 1999 and the Board in June 2006.  The transcripts have been associated with the claims folder.  In July 2011, the Veteran requested an additional hearing.  See Report of Contact dated the same.  Such a request is within the judicial discretion of the undersigned; however, the Veteran has not proffered any reason for such a request or alleged any inadequacies in the hearings delineated above.  Given that this claim has been pending since 1999 and the Veteran has already offered personal testimony in support of his claim before the RO and the Board, the request is denied.    

The claim for lumbar spine disability (recharacterized in order to afford the Veteran the broadest scope of review) is all that remains pending adjudication.  

In the May 2012 Written Brief Presentation, the Veteran raised a claim for an acquired psychiatric disorder.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

 The preponderance of the evidence is against a finding that the Veteran currently has a lumbar spine disability related to his military service.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disability due to disease or injury that was incurred in or aggravated by active service, ACDUTRA, or INACDUTRA, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The initial adjudication in this matter preceded the enactment of the VCAA.  In Pelegrini, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  The original posture of the claim (when filed in 1996) was a request to reopen the previously denied claim for lumbar spine disability.  In November 2006, the Board reopened the claim for lumbar spine disability and remanded the matter for further development, to include VCAA notice.  The record shows that in a November 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  The Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

While he did not receive complete notice prior to the initial rating decision in 1998, this was prior to the enactment of the VCAA and the November 2006 letter provided certain essential notice prior to the readjudication of his claim under a merits analysis.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334   (Fed. Cir. 2006).  This letter, as well as a letter dated in October 2009, also informed the Veteran of disability rating and effective date criteria.  Supplemental statements of the case (SSOC) dated in May 2009, August 2010, and March 2012 readjudicated the matter de novo after the Veteran and his representative responded and further development was completed.  Consequently, he is not prejudiced by any technical notice deficiency, including in timing that may have occurred earlier in the process nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service and post-service treatment (VA and private) records, reports of VA examination, records from the Social Security Administration (SSA), lay statements, and transcripts from the July 1999 RO and June 2006 Board hearings.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The RO attempted to obtain treatment records of the Veteran from Coco Solo Naval Hospital in Panama dated October 1985 to January 1986.  In September 2011, the National Personnel Records Center (NPRC) indicated that no records were located dated October 1985 to January 1986.  [Note: the U.S. Embassy Panama indicated that records from Coco Solo Naval Hospital were stored at the NPRC]. The Veteran was notified in November 2011 that the RO was unable to obtain his treatment records from Coco Solo Naval Hospital in Panama.  He was asked to submit any records from Coco Solo Naval Hospital in his possession to the RO.  In November 2011, the RO made a formal finding on the unavailability of treatment records of the Veteran from Coco Solo Naval Hospital in Panama dated October 1985 to January 1986.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for a period of ACDUTRA, the individual must have been disabled or died from a disease or injury or injury that was incurred or aggravated in the line of duty.  To establish service connection for a period of INACDUTRA, the individual must have  been disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).



III. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (no additional information or evidence was contained therein).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends, through statement and testimony before the RO and the Board, that he is entitled to service connection for a lumbar spine disability.  He asserts that the disability is the result of an incident that occurred in January 1986, during his reserve service.  Specifically, he alleges that he hurt his back unloading material (railroad ties) from a truck in Panama.  He claims that he felt a sharp pain and pop in his low back and was treated at Coco Solo Naval Hospital in Panama with muscle relaxers, followed by physical therapy.  The Veteran has submitted buddy statements from EGR and RH, which indicate that they were at the job site in 1986, when the Veteran hurt his back while repairing a bridge.  Statements from AS and JWL indicate the Veteran injured his back unloading heavy materials from a truck in Panama in January 1986.

After careful consideration of all procurable and assembled data, the Board finds that service connection for lumbar spine disability is not warranted.  The Veteran's service treatment records are wholly devoid of treatment, complaints, or diagnosis of a lumbar spine disability.  Similarly, regardless of the Veteran's duty status (inactive or active duty for training) at the time of the alleged injury, the Board finds it pertinent that the records from the Veteran's reserve period of service are also negative.  As indicated at the outset, attempts to obtain records from Coco Solo Naval Hospital (where the Veteran alleged treatment for the lumbar spine injury) resulted in a negative response.   

Even assuming such an accident occurred, though the Board is highly skeptical, the mere fact that he injured his back in 1986 and was treated with pills and therapy
would not be enough to establish that a chronic back disability manifested during a period of ACDUTRA or INACDUTRA. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.303(b).  To the extent that the Veteran may be asserting that he had continued or ongoing back problems since 1986, the Board finds any current assertions of such a continuity to be of diminished credibility given the fact that back problems were not noted by medical personnel during service or for years thereafter.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, the first complaints of back pain are dated in 1992, some 6 years after the alleged incident, and even then in a July 1992 VA outpatient treatment record, the Veteran denied any back trauma other than moving furniture in his house.  At that time he was diagnosed with probable muscle strain.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment of back pain until 1992  constitutes negative evidence against the claim because it tends to disprove that a back disability was the result of the Veteran's reserve service.  Id.  Especially, since there were no complaints or treatment of a back disability in active or reserve service or for six years after the claimed incident.  Moreover, when he is first shown to have sought treatment for back pain in 1992, he did not reference ongoing back problems since any injury in service.  To the contrary, he denied a history of back trauma other than moving furniture in his house.    

As there is no evidence of lumbar spine injury during a period of active duty service, ACDUTRA or  INACDUTRA, or for years after the claimed incident, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent or probative evidence that establishes a relationship to an identified injury or other incident of service.  In fact, the evidence suggests a lumbar spine disability is the result of injuries sustained after and outside of his military service.

Thus, what the Board finds most lacking in the instant case, is the Veteran's credibility.  His statements, and those submitted on his behalf, are clearly self-serving.  The Board acknowledges that the Veteran is competent to give testimony about what he experienced; for example, he is competent to report his in-service experiences and complaints of back.  See, e.g., Layno, supra.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A search of records from Coco Solo Naval Hospital from October 1985 to December 1985 and from January 1, 1986, to January 31, 1986, resulted in a negative response from the NPRC.  Moreover, the Veteran himself filled out a Report of Accidental Injury dated in September 1992 showing that he hurt his back in January 1982 and not 1986 as now claimed.  Also, the Veteran's service personnel records do not show that he was in Panama in January 1986; he was in Panama for approximately 17 days in April 1986.  

Next, the post-service record shows multiple injuries to the back.  As noted above, the Veteran denied any trauma in July 1992 to VA treatment providers other than moving furniture.  A review of the record reveals that the Veteran was in a motor vehicle accident in November 1996.  Treatment notes from Dr. R, the Veteran's physical therapist, reveal that back pain began after that accident in November 1996.  Records from Vessel Vocational Services dated in July 2005 show the Veteran reported working for Tip Top Roofing, when his back began hurting.  He further informed Vessel Vocational Services that he injured his back at Guntersville's Dam as an electrician's helper.  The Veteran also had an additional motor vehicle accident in April 2007.  

The Board is cognizant that the November 2001 VA examiner opined that lumbosacral myositis, chronic, with no skeletal abnormalities, was apparently secondary to muscle injury in service in 1986.  However, the Board does not find this opinion probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

The opinion is equivocal at best.  First, trauma to the back from unloading a truck has not been shown and the Veteran has pointed to no other incident of active military or reserve service as the source of his current back disorder.  The Board further bases its conclusion on the doctor's own statement that the Veteran's current back disorder was apparently secondary to muscle injury in 1986.  (Emphasis added).  The opinion as to etiology of the Veteran's back disability is too speculative and thus, not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  
The Board may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  

Here, an in-service back injury has not been verified and thus, to the extent that a medical provider's diagnosis can be read as an opinion of a nexus to service, it is not competent evidence.  Id.; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).  

VA examiner in April 2007 opined low back strain was not caused by or the result of service.  VA examiner in January 2009 also opined lumbar spine disorder was less likely than not caused by or the result of service.  The examiner reasoned there was no injury to the lumbar spine in service and the chances of single strain, as reported by the Veteran, to produce a chronic strain this many years after service was extremely small.  The examiner felt that the Veteran's morbid obesity was more likely the culprit.   

Even though the Veteran has not claimed secondary causation, in a March 2010 addendum opinion, the VA examiner stated that the Veteran's current back disability was not caused by or the result of the service-connected ankle condition.  The examiner reasoned there were no significant findings with regard to the lumbar spine in April 2007 and x-rays in April 2009 were normal. The examiner further reasoned that chances of there being anything other than muscle strain in the lumbar spine was small and for a remote history of ankle sprain to cause such a minimal lumbar spine disability was also minimal because if it were to have any effect on the back, it would have caused significantly more change over time to the lumbar spine.

While the Veteran contends he has a lumbar spine disability as a result of an incident of ACDUTRA, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the evidence that has been submitted in this case, the weight of which does not establish that the Veteran injured his back during active or reserve service or that a back disability was present earlier than six years after the alleged incident with many intercurrent causes subsequent to such service, the Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for lumbar spine disability is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


